Citation Nr: 0723522	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-39 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for status post arthroscopy with patellar tendon 
reconstruction of the anterior cruciate ligament (ACL) and 
traumatic arthritis of the left knee. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision which denied 
an increased rating for a left knee disability.  In April 
2006, the Board remanded the case for further evidentiary 
development.  By a February 2007 decision, the RO increased 
the veteran's evaluation from 10 percent to 30 percent as of 
March 1995.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In January 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Jackson, Mississippi RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by arthritis, limitation of extension, pain, and 
complaints of functional impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for status post arthroscopy with patellar tendon 
reconstruction of the ACL and traumatic arthritis of the left 
knee have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated May 2006 and November 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2006 and November 2006 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, no further 
notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with VA examinations in May 2003, 
March 2005, and December 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2003, March 2005, and December 2006 VA examination 
reports are thorough and consistent with contemporaneous VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
disabilities in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002 & West Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
 See 38 C.F.R. § 4.14 (2006).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2006).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2006).

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2006).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

The veteran's range of flexion and extension of the left knee 
was measured at VA examinations in May 2003, March 2005, and 
December 2006.  The May 2003 examination indicated the 
veteran's flexion to be 102 degrees.  The March 2005 
examination showed the veteran's flexion to be 105 degrees.  
The December 2006 examination showed the veteran's flexion to 
be 74 degrees.  Thus, none of these reports indicated that 
the veteran suffers limitation of flexion sufficient to 
warrant a compensable rating under Diagnostic Code 5260.

In regards to Diagnostic Code 5261, the May 2003 examination 
showed the veteran's extension to be 2 degrees.  The March 
2005 examination showed that the veteran lacked the last 20 
degrees of full extension.  The December 2006 examination 
showed the veteran's extension to be 16 degrees.  Given that 
the most recent VA examination showed the veteran's range of 
extension to be limited over 15 degrees, a rating of 30 
percent, and no higher, is warranted under Diagnostic Code 
5261. 

In regards to assigning an additional disability rating 
according to 38 C.F.R. § 4.40, the Board notes that the May 
2003 examination indicated the veteran walks with a slight 
limp and experiences pain and swelling in his left knee.  The 
March 2005 VA examination report also noted that there was 
some weakness and fatigability of the left knee but stated 
that there was no incoordination or loss of motion due to 
these symptoms.  The December 2006 VA examination report 
noted that the veteran's pain limited the strength of his 
exertion; however, it stated that no evidence of weakness or 
impaired function due to incoordination was found.  
Therefore, given that the most recent examinations 
specifically note an absence of incoordination and functional 
loss, an increased rating is not warranted.  38 C.F.R. § 
4.40.

The Board must now address the alternative avenues through 
which the veteran may obtain an increased disability rating.  
Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record that the veteran has had cartilage 
removed.  Therefore, Diagnostic Code 5259 is not applicable.  

The Board notes that the examiner at the March 2005 VA 
examination observed loose bodies in the lateral compartment 
of the left knee.  However, neither the May 2003 examination 
report or the March 2005 examination report make any mention 
of episodes of locking of the left knee.  At the December 
2006 VA examination, the veteran alleged that his knees locks 
at times, but there is no indication that this locking occurs 
frequently, as required for compensation under Diagnostic 
Code 5258.  The May 2003 examination report shows no evidence 
of effusion.  The March 2005 VA examination report notes only 
a trace of effusion, as does the December 2006 VA examination 
report and an April 2005 VA Medical Center (VAMC) treatment 
note.  The recent McMurray test given yielded a negative 
result.  See VA examination report, December 2006.  
Therefore, Diagnostic Code 5258 is not for application.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation and lateral 
instability.  There is no evidence in the record that 
indicates any subluxation of the veteran's left knee.  In 
regards to the issue of instability, the May 2003 examination 
report states that the veteran's knee is medially, laterally, 
anteriorly, and posteriorly stable.  The March 2005 and 
December 2006 VA examination reports state that no 
instability is noted in the left knee.  Therefore, this 
Diagnostic Code 5257 is inapplicable. 

The remaining applicable diagnostic codes relating to knee 
disorders include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  
There is no evidence of record that shows the veteran has 
ankylosis of the knee, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum.  The Board notes that 
the veteran has screws in his tibia and femur as a result of 
his 1988 arthroscopy surgery on his torn ACL.  See VA 
examination report, December 2006.  However, there is no 
indication in the record that the veteran suffers any 
impairment in his tibia and fibula as a result of these tibia 
and femur screws.  Scarring has consistently been described 
minimal and nondisabling. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that no more than a 30 percent rating is 
warranted for the veteran's service-connected left knee 
disability. 




ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for a service-connected left knee disability, 
status post arthroscopy with patellar tendon reconstruction 
of the ACL and traumatic arthritis is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


